Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Alan Miller appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) civil rights action and denying reconsideration of that order. On appeal, we confine our review to the issues raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and Miller’s brief alleges no error committed by the district court. We therefore find Miller has forfeited appellate review. Accordingly, we affirm the district court’s orders. Further, we deny *246Miller’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.